Citation Nr: 1600638	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-20 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for respiratory disability, claimed as asthma.

2.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990, from January 1993 to February 1993, and from October 1993 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is associated with the claims folder.

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran submitted an expedited processing form signed and dated in October 2015, waiving her right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's respiratory disability, diagnosed as asthma, is related to active service. 





CONCLUSION OF LAW

The criteria for service connection for respiratory disability, diagnosed as asthma, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record reflects that the Veteran has a current disability.  The October 2015 VA examination report includes a diagnosis of asthma.  

With respect to evidence of an in-service disease or injury, the service treatment records reflect that the Veteran was seen in the emergency room in July 1988.  The Veteran reported symptoms of shortness of breath, difficulty breathing, and wheezing.  The examining physician stated that the wheezing was over the right lung.  The Veteran was prescribed a nebulizer and an assessment of mild asthma was listed.  A January 1991 report of medical examination shows that the Veteran's lungs and chest were clinically evaluated as normal.  A May 1993 treatment record (not during the Veteran's active service) shows a history of bronchitis and noted that the Veteran used Albuterol MDI and was again prescribed Albuterol MDI.  However, a June 1993 report of medical history shows that the Veteran denied shortness of breath and denied asthma.  A January 1996 service treatment record indicated that the Veteran's outpatient medications included Albuterol, which was last filled in November 1995.  A February 1996 report of medical history shows that the Veteran denied shortness of breath and denied asthma.  A February 1996 report of medical examination shows that the Veteran's lungs and chest were clinically evaluated as normal; however, the report noted that the Veteran had a history of sinusitis.

Concerning a relationship between the Veteran's current asthma and active service, the Veteran was provided two VA examinations.  

The Veteran was provided a VA examination in May 2011.  The Veteran reported the date of onset of asthma as 1988 with shortness of breath and wheezing.  The examiner listed pulmonary function test results in October 2003.  The examiner listed a diagnosis of asthma.  The examiner opined that it was "less likely as not" that asthma was caused by or a result of service.  The rationale for the opinion was that although there was one emergency room visit in July 1988 for shortness of breath and wheezing for one day with impression of "mild asthma", the service treatment records were otherwise silent for asthma.  The examiner stated that the June 1993 and February 1996 examination reports were silent for asthma.  It was noted that there was no evidence of asthma until 2007.  However, the examination report is of limited probative value because the examiner did not discuss whether the Veteran's asthma could be related to other in-service respiratory symptoms and the use of Albuterol.

The Veteran was provided a VA examination in October 2015.  Concerning the onset of her claimed asthma, the Veteran reported that she started coughing during basic training and went to sick call for walking pneumonia.  She was given an Albuterol pump to use as needed.  She stated that she went to Germany and had an asthma attack.  Once she figured out what triggered it, she used the Albuterol pump as needed.  She stated that the first day out of service, she went to Bay Pines VA Medical Center (VAMC) for treatment.  The examiner noted that the service treatment records showed that the Veteran was assessed with mild asthma in July 1988.  The examiner noted that the Veteran was also seen in May 1993 for shortness of breath and she had a diagnosis of history of bronchitis.  She was prescribed Albuterol MDI.  The examiner also acknowledged that the separation report of medical examination was absent for any findings of asthma.  The examiner opined that the Veteran's asthma was not due to service, to include pneumonia in service, and there was no chronic respiratory condition due to service.  The examiner's rationale was that the Veteran was seen in 1988 for wheezing and the wheezing responded to an inhaler.  The examiner stated that other conditions in a young person can cause wheezing and making the diagnosis of asthma based on one acute exam without a pulmonary function test (PFT) was not medically appropriate.  The examiner noted that there was no objective evidence that the Veteran's acute respiratory illnesses in service became chronic conditions or that they developed into asthma or they were early manifestations of asthma.  The examiner stated that it was unknown as to why the Veteran checked no as to having respiratory conditions in service.  

In consideration of all of the evidence, the Board finds that service connection for respiratory disability, diagnosed as asthma, is warranted.  Concerning the presence of an in-service injury or disease, the service medical treatment records show an assessment of mild asthma in July 1988.  While the in-service reports of medical examination show that the Veteran's lungs and chest were clinically evaluated as normal and the Veteran denied asthma and shortness of breath on the reports of medical history, the service treatment records show the use of Albuterol in 1993 and 1996.  In addition, the Board acknowledges that the October 2015 VA examiner stated that the July 1988 in-service diagnosis of asthma was medically unreliable because a PFT was not completed.  Here, the lack of a PFT completed at the time of the July 1988 diagnosis of asthma does not render the diagnosis inaccurate or incompetent.  Thus, the Board assigns great probative value to the July 1988 diagnosis of asthma.  

Furthermore, concerning a relationship between the Veteran's current asthma and the in-service diagnosis of asthma, the Veteran provided statements regarding the onset and persistent nature of her asthma since 1988.  The Board acknowledges that the Veteran denied asthma or shortness of breath several times on reports of medical history completed during her period of active service.  However, a service treatment record dated in 1996 shows that the Veteran was prescribed Albuterol.  In addition, not long after separation from service in 1996, a VA medical treatment record dated in January 1999 again noted the use of Albuterol.  The Veteran currently uses Albuterol for her symptoms of asthma.  In addition, the Veteran stated that she sought treatment shortly after separation from active service at the Bay Pines VA Medical Center (VAMC), but the records were not found by VA as they were retired.  The earliest records from Bay Pines VAMC are dated in 1998.

In this case, the Board notes that the provisions of 38 C.F.R. § 3.303(d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Board finds that the evidence, including the evidence pertinent to service, is in relative balance as to whether the Veteran's current asthma had its onset in active service-given the documentation of mild asthma in July 1988, the notation of the use of Albuterol in 1993 and 1996, and the Veteran's reports of chronic symptoms managed by Albuterol since service.  As the evidence is in relative balance as to whether the Veteran's current disability is related to service, the benefit-of-the-doubt is resolved in favor of the Veteran.  Service connection for respiratory disability, diagnosed as asthma, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for respiratory disability, diagnosed as asthma, is granted.


REMAND

An August 2015 rating decision denied the claim for entitlement to service connection for right ankle disability.  In September 2015, within the one-year period from notification of the August 2015 rating decision, the Veteran requested reconsideration of the denial of entitlement to service connection for right ankle disability.  The Board finds that the Veteran's September 2015 statement is a notice of disagreement with the August 2015 rating decision wherein entitlement to service connection for right ankle disability was denied.  38 C.F.R. § 20.201 (2015); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case has not been issued and a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect to the August 2015 rating decision and notice of disagreement therewith received in September 2015 as to the issue of entitlement to service connection for right ankle disability.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


